PER CURIAM:
Ernest Frederick Hodges, Jr., a federal prisoner, appeals the district court’s orders denying relief on his 28 U.S.C. § 2241 (2012) petition and denying his Fed. R.Civ.P. 59(e) motion to alter or amend the judgment. The district court initially treated Hodges’ pleading as a successive 28 U.S.C. § 2255 (2012) motion and dismissed it on that basis. In the order denying the motion to alter or amend the judgment, the district court held that the relief Hodges seeks is not available under § 2241. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court in its order denying the Rule 59(e) motion. Hodges v. Wilson, No. 1:13-cv-01523-LMB-JFA (E.D.Va. Feb. 12, 2014). Hodges’ motion to place the appeal in abeyance is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.